FILED
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                       October 8, 2008
                                   TENTH CIRCUIT                     Elisabeth A. Shumaker
                                                                         Clerk of Court
 JOSEPH FLORES,

          Plaintiff-Appellant,
 v.
                                                           No. 08-2082
 GEO SECURITY; FNU RYE, LT;                     (D.C. No. CIV-06-1163-MV-ACT)
 FNU STORY; FNU SERIOS, C/O’s,                              (D. N.M.)

          Defendants-Appellees.




                             ORDER AND JUDGMENT *


Before O’BRIEN, EBEL, and GORSUCH, Circuit Judges.



          Joseph Flores, a state prisoner proceeding pro se, appeals the district

court’s dismissal of his 42 U.S.C. § 1983 lawsuit against defendants, alleging his

constitutional rights were violated when prison officials failed to transfer him to

voluntary segregation and he was thereafter assaulted by fellow inmates. The

magistrate judge assigned to this case recommended that the suit be dismissed

without prejudice for failure to exhaust administrative remedies, pursuant to 42



      *
         This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
U.S.C § 1997e(a). After entertaining Mr. Flores’s objections, the district court

ultimately adopted the magistrate judge’s report in full.

      We review the district court’s decision de novo, Jernigan v. Stuchell, 304

F.3d 1030, 1032 (10th Cir. 2002); aware that Mr. Flores is proceeding pro se, we

review his pleadings and other papers with special solicitude. Van Deelen v.

Johnson, 497 F.3d 1151, 1153 n.1 (10th Cir. 2007). Even with these standards in

mind, we find ourselves compelled to affirm.

      Under applicable prison administrative procedures, Mr. Flores was

required to take certain steps to secure voluntary segregation. See New Mexico

Corrections Department Policy CD-143001, R. at 138-39. Pertinent to this case,

Mr. Flores was obliged to file a written request for voluntary segregation and, in

that request, he had to identify the prisoners who, he thought, constituted a threat

to him. Id. Mr. Flores refused to name those he feared might attack him, on the

ground that he did not wish to be a “rat[]” see Compl., R. at 9, and in accordance

with its procedures, see CD-143001, R. at 138-39, the prison declined to act on

Mr. Flores’s request for voluntary segregation. Notably, Mr. Flores’s appellate

brief does not discuss, let alone contest, any of this but proceeds instead to argue

the merits of his constitutional claims. Before us, then, it is undisputed that Mr.

Flores failed to exhaust the procedures available to him to secure voluntary

segregation and, pursuant to the Prison Litigation Reform Act, 42 U.S.C

§ 1997e(a), we must affirm the dismissal of his lawsuit. Congress has firmly

                                         -2-
instructed that no claim may be brought in federal court unless all “available”

administrative remedies are exhausted, id., and this remains true even if “the

relief sought–monetary damages–cannot be granted by the administrative

process,” Woodford v. Ngo, 548 U.S. 81, 85 (2006). 1 Separately, we grant Mr.

Flores’s motion to pay the filing fee in partial payments, but he is reminded that

he must continue making payments until the full balance of the appellate filing

fee in this matter is paid.



                                       ENTERED FOR THE COURT



                                       Neil M. Gorsuch
                                       Circuit Judge




      1
         After the assault in question, Mr. Flores did file a complete application
seeking voluntary segregation naming those fellow inmates he feared, but his
lawsuit includes no complaint about the disposition of this later application or any
treatment he received from prison officials or fellow inmates after he completed
it. In fact, it appears that, after Mr. Flores completed the administrative process
available to him, he was promptly granted voluntary segregation. R. at 250-51.

                                        -3-